DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.

Response to Amendment
	In view of the cancellation of Claim 9 and amendments to Claims 4 and 6, and amendments to Claims 4 and 8, the previous §112(b) rejections directed to the claims are withdrawn.  
In view of the cancellation of Claim 9 and amendments to Claims 4 and 6, the previous §103 rejections directed to the claims are maintained.

Claim Objections
Claim 4 is objected to because of the following informalities:  
“…an intial component” should be corrected to “…an initial component”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 8 are rejected under 35 U.S.C. 102 as being unpatentable over United States Patent Application Publication No. US 2018/0251881 (Hazel).
In regards to Claim 4, Hazel teaches that a ceramic coating process with a fine ceramic particulate comprising a first material having high toughness and a second material having a beneficial reaction in combination with calcium-magnesium alumino-silicates (Abstract).  Hazel teaches a coating system 10 which may include a bond coat layered on a surface of a metallic substrate (¶¶24-25), wherein Hazel teaches in multiple embodiments that YSZ is utilized with GdZ (¶¶7, 36-37), wherein there can be a co-spray of dissimilar materials, such as in one embodiment, YSZ and gadolinia balance zirconia, wherein gadolinia can range from 20-70 mol% in the solution such that 1/3 of the coating can include YSZ (¶40), wherein a similar total rare earth content as the GdZ material can be used and wherein the suspensions used can include gadolinium oxide GdZ (¶40), wherein a single suspension can be sprayed with dissimilar materials, such as YSZ and gadolinia (¶¶47-48) – corresponding to a composite structure comprising a substrate, a bond coat, and a TBC over the bond coat, the TBC comprising CMAS-resistant RE oxide powder comprising GZO blended with YSZ (instant Claim 4), wherein GZO powder is contained as an initial component (instant Claim 4).  Additionally, Hazel teaches that in other embodiments, there may be partial substitutions for components, such as Sc substitution for Y (¶15), Hf and/or Ti substituted for Zr (¶12), etc.  One of ordinary skill in the art would recognize that given partial substitutions, the RE oxide powder of Hazel would overlap with the claimed range that the RE oxide powder is approximately 10 to 90 wt. % of the TBC (instant Claim 4).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Hazel teaches that the use of YSZ and a higher GD content GdZ or gadolinium oxide material as the second phase and the use of sufficient YSZ for a matrix will increase the total toughness of the coating with beneficial reaction with the CMAS (¶53).
Furthermore, one of ordinary skill in the art would recognize that given that the material and composition of the layer of Hazel is substantially similar to that of the instant application, one of ordinary skill in the art would expect such a material and composition to exhibit substantially similar mechanical properties, such as CMAS resistance being characterized as both sandphobic and wear resistant (instant Claim 4).

In regards to Claim 8, Hazel teaches that the thickness of the individual layers can be changed by increasing the number of passes or changing the solids; a range for layers could be as low as about 0.1 µm, with no upper limit – which overlaps with the claimed range of the TBC being approximately 100 to 1000 µm in thickness.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Furthermore, one of ordinary skill in the art would have found it obvious to have utilized thicknesses for TBCs well-known in the art with Hazel’s teaching that the thickness can be controlled by the process.
Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2018/0154392 (Chapman) in view of United States Patent Application Publication No. US 2018/0251881 (Hazel).
In regards to Claims 4, 6, and 8, Chapman teaches a coated component including a substrate with a thermal barrier coating (Abstract), wherein a bond coating is on the surface of a substrate (¶25), wherein the substrate may be any material suitable for use in gas turbine applications, including but not limited to nickel/cobalt superalloys and CMCs (¶24), wherein the TBC may include yttria-stabilized zirconia (¶¶30-31), wherein the types of zirconia may include one or more of a metal such as gadolinia, and may include an additional metal oxide to reduce thermal conductivity (¶31) – corresponding to a composite structure comprising a metallic substrate, a bond coat, and a TBC over the bond coat, the TBC comprising CMAS-resistant RE oxide powder comprising YSZ (instant Claim 4), and wherein the substrate comprises a ceramic material (instant Claim 6).  Chapman teaches that the TBC may be applied by any suitable technique including thermal spray processes and PVD/CVD (¶30), and also teaches that the thickness of the TBC may depend on the substrate, but in some embodiments has a range from 25-2000 µm, and in some embodiments, from about 25-1000 µm (¶34) – which corresponds to and/or overlaps with the claimed range of the TBC being approximately 100-1000 µm in thickness (instant Claim 8).  Chapman teaches that gadolinia and additional metal oxides can be added to the TBC, and that pyrochlores of Gd and Zr such as gadolinium zirconate (¶32), and also teaches that the ceramic thermal coating material can be contained in the TBC in an amount of up to 100%, which overlaps with the claimed range of the RE oxide powder being approximately 10 to 90 wt. % of the TBC (instant Claim 4).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
However, Chapman does not explicitly teach the claimed range that the RE oxide powder comprises a blend of gadolinium zirconate along with YSZ (instant Claim 4) with GZO as an initial component.
In the same field of CMAS-resistant sprayed TBC systems, Hazel teaches that a ceramic coating process with a fine ceramic particulate comprising a first material having high toughness and a second material having a beneficial reaction in combination with calcium-magnesium alumino-silicates (Abstract).  Hazel teaches a coating system 10 which may include a bond coat layered on a surface of a metallic substrate (¶¶24-25), wherein Hazel teaches in multiple embodiments that YSZ is utilized with GdZ (¶¶7, 36-37), wherein there can be a co-spray of dissimilar materials, such as in one embodiment, YSZ and gadolinia balance zirconia, wherein gadolinia can range from 20-70 mol% in the solution such that 1/3 of the coating can include YSZ (¶40), wherein a similar total rare earth content as the GdZ material can be used and wherein the suspensions used can include gadolinium oxide GdZ (¶40), wherein a single suspension can be sprayed with dissimilar materials, such as YSZ and gadolinia (¶¶47-48) – corresponding to a composite structure comprising a substrate, a bond coat, and a TBC over the bond coat, the TBC comprising CMAS-resistant RE oxide powder comprising GZO blended with YSZ (instant Claim 4), wherein the TBC contains GZO as an initial component (instant Claim 4).  Hazel teaches that the use of YSZ and a higher GD content GdZ or gadolinium oxide material as the second phase and the use of sufficient YSZ for a matrix will increase the total toughness of the coating with beneficial reaction with the CMAS (¶53).
.

 Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Applicant argues the present invention as amended is not the same as the art cited in Hazel and Chapman, as the combination of the aforementioned references does not create the present invention (Applicant’s Arguments, Page 9). and the amended claims now show that there are significant elements that are not recited in Hazel (Applicant’s Arguments, Page 7).  Applicant further argues that the combination of Chapman and Hazel does not create the present invention, and the cited “beneficial reasons” by the Office are unknown and completely speculative, and that there would not have been a motivation by the desire and expectation because there was no 
In regards to Applicant’s arguments, Examiner does not find Applicant’s argument persuasive.  Examiner has set forth in the Final Rejection mailed on 08/04/2021 a clear rationale to one of ordinary skill in the art such that one would have found it obvious over the instant invention as claimed.  Applicant has not provided sufficient evidence on the record to show that the products as taught in Hazel or Chapman are not prima facie obvious over the instant invention as claimed, simply stating that the combination does not teach the claimed invention.
As previously set forth and set forth above, Examiner indicated that Hazel explicitly teaches that a content of GdZ and YSZ as a matrix will increase the total toughness of the coating with beneficial reaction with CMAS (¶53).  One of ordinary skill in the art would have been motivated to have improved the mechanical properties of a coating of Chapman, which also teaches a metal powder for a TBC comprising YSZ as set forth above, and additionally that metal oxides can be added to the TBC, and that pyrochlores of Gd and Zr such as gadolinium zirconate (¶32), given that Hazel teaches increased toughness as a result (¶53).  Thus, Examiner has provided a clear rationale of one of ordinary skill in the art in terms of improvement mechanical and environmental performance.  Examiner notes that Applicant’s argument of no expectation of any beneficial reaction as noted by the Office given the lack of cited and mapped evidence or any support otherwise constitutes mere attorney and circular argument.  Examiner notes that arguments of counsel and discussions of caselaw, standing alone, cannot take the place of factually supported objective evidence. (In re Huang, 100 F.3d 135, 139- 40 (Fed. Cir. 1996)). Attorney argument is not evidence. (In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974)). Lawyer’s arguments and conclusory statements, which are unsupported by factual evidence, are 
Therefore, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784